Walter Bartholomew sued W. D. Wilkinson in the trial court for money due on account for threshing oats and wheat in July, 1910, amounting to $322.37. Wilkinson answered, admitting the account, but pleaded, as an offset and counterclaim, an account he had against Bartholomew for money paid, for work and labor performed, and for damages arising from waste in the threshing, amounting to more than the account sued on, and prayed for the excess in the sum of $407.10. The cause was tried to the court and a jury, and a verdict returned in favor of Bartholomew for the exact amount of his account.
The only question presented under the record is whether the evidence reasonably supports the verdict, since there are no proper exceptions to the court's instructions to the jury, so as *Page 814 
to bring them up for review. The issues raised by the pleadings were issues of fact. Under our practice, the jurors are the triers of the facts, and the issues in the case were properly submitted to the jury. An examination of the evidence shows that the verdict is reasonably supported by the evidence. This verdict is therefore binding upon this court. Lowenstein v.Holmes, 40 Okla. 33, 135 P. 727.
Wherefore it is recommended that the judgment appealed from be affirmed.
By the Court: It is so ordered.
 *Page 1